DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 5. “a guide element” should be -- a first guide element --;
In claim 1, line 6, “a radial position” should be -- a first radial position --;
In claim 1, line 6, “the peripheral direction” should be -- a peripheral direction --;
In multiple claims “centre” should be -- center --;
In claim 3, line 2, “the centres” should be -- centers --;
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second guide element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kuhn (US 2005/0093385 A1).
As to claim 1, Kuhn shows (FIG. 3):

    PNG
    media_image1.png
    598
    798
    media_image1.png
    Greyscale

A guide device 13 for a cooling fluid 21 flowing around winding heads 20 of an electrical machine 1, comprising 
a body 13B, with a recess 13R delimited by an inner edge 13I for guiding through a shaft 4 of the electrical machine 1, and 
a guide element 28, which protrudes from the body 13B in the axial direction AX and extends in the peripheral direction in a radial position lying between the inner edge 13I and an outer edge 13O of the body 13B (para[0039],[0048]).
As to claim 9/1, Kuhn further shows (FIG. 3 above) An electrical machine 1, comprising a stator 2 having stator windings and a guide device 13 according to claim 1 arranged on an end face, wherein the first guide element 28 is arranged inside of the winding heads 20 of the stator windings in the radial direction (para[0039],[0048]).
As to claim 13/9/1, Kuhn further shows (FIG. 3 above) the guide device 13 is secured to an end plate 6 of the electrical machine 1 (para[0046]:1-6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Kaimori (EP 2461463 A1 of record).
As to claim 2/1, Kuhn was discussed above with respect to claim 1 except for a second guide element, which protrudes from the body in the axial direction and extends in the peripheral direction in a second radial position lying between the first radial position and the outer edge of the body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have a second guide element 142, which protrudes from the body 13B in the axial direction and extends in the peripheral direction in a second radial position lying between the first radial position and the outer edge 13O of the body 13B as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the second guide element 142 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).
As to claim 3/2/1, Kuhn in view of Kaimori was discussed above with respect to claim 2 except for the centres 17, 18 in the peripheral direction of the guide elements 5, 7 are arranged so as to be connectable by a line 19 traversing the centre point 20 of the recess 4.
Kaimori shows (FIG. 4 and 5) the guide plates 141,142 are semi-circles provided around the rotating shaft 20 protruding in the axial direction (similar to the embodiment of FIG. 1 and 2 para[0015],[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have the centres in the peripheral direction of the guide elements 28, 142 are arranged so as to be connectable by a line traversing the centre point AX of the recess 13R as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 and the second guide element 142 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).

As to claim 7/1, Kuhn was discussed above with respect to claim 1 except for a radially outwardly pointing elevation is formed at the free end of the first guide element 5 and/or a radially inwardly pointing elevation 14 is formed at the free end of the second guide element 7.
Kaimori shows (FIG. 5) a radially outwardly pointing elevation 41R is formed at the free end of the first guide element 141 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have a radially outwardly pointing elevation 41R is formed at the free end of the first guide element 28 as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).
As to claim 10/9/1, Kuhn was discussed above with respect to claim 9 except for the guide device further comprises a second guide element, which protrudes from the body in the axial direction and extends in the peripheral direction in a second radial position lying between the first radial position and the outer edge of the body , and the second guide element  is arranged outside of the winding heads in the radial direction.
Kaimori shows (FIG. 4 and 5) a second guide element 142, which protrudes in the axial direction and extends in the peripheral direction in a second radial position lying between the first radial position and an outer edge of the stator core 21, and the second guide element 142 is arranged outside of the winding heads 22E in the radial direction (para[0014],[0021],[0022],[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have the guide device 13 further comprises a second guide element 142, which protrudes from the body 13B in the axial direction and extends in the peripheral direction in a second radial position lying between the first radial position and 
As to claim 11/9/1, Kuhn was discussed above with respect to claim 9 and Kuhn further shows the electrical machine 1 according to claim 9, also comprising a rotor 3 arranged inside the stator 2 so as to form an air gap (para[0039], air gap para[0006]).
Kuhn does not show a radially outermost portion is positioned at the free end of the first guide element radially further outwardly than the air gap.
Kaimori shows (FIG. 4 and 5) a radially outermost portion 41R is positioned at the free end of the first guide element 141 radially further outwardly than the air gap (41R is further outward radially than the location between the stator core 21 and the rotor 3 para [0014], an air gap being implied between the rotor 3 and stator core 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have a radially outermost portion 41R is positioned at the free end of the first guide element 28 radially further outwardly than the air gap as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).
As to claim 12/9/1, Kuhn was discussed above with respect to claim 9 except for a coolant feed, which is arranged in such a way that the cooling fluid is conducted to the first guide element in order to flow around the first guide element in the peripheral direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have a coolant feed 9,11A, which is arranged in such a way that the cooling fluid RF is conducted to the first guide element 28 in order to flow around the first guide element 28 in the peripheral direction as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Kaimori (EP 2461463 A1 of record) and Yamaguchi (JP 2010130794 A).
As to claim 4/2/1, Kuhn in view of Kaimori was discussed above with respect to claim 2 except for an outlet opening for the cooling fluid is formed in the region of the centre in the peripheral direction of the second guide element.
Yamaguchi shows (FIG. 5) an outlet opening 57 for the cooling fluid is formed in the region of the centre in the peripheral direction of the guide element 50 (para[0030]:16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have an outlet opening 57 for the cooling fluid is formed in the region of the centre in the peripheral direction of the second guide element 142 as taught by Yamaguchi, for the advantageous benefit of discharging cooling fluid after cooling the winding heads 20 as taught by Yamaguchi (para[0030]:16-18).
As to claim 5/4/2/1, Kuhn in view of Kaimori and Yamaguchi was discussed above with respect to claim 4 except for the second guide element has a radial indentation, which opens into the outlet opening formed in the body.
Yamaguchi shows (FIG. 5) the guide element 50 has a radial indentation 56, which opens into the outlet opening 57 formed in the body (notch 56 discharges oil that also passes through the hole 57 para[0030]:12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have the second guide element 142 has a radial indentation 56, which opens into the outlet opening 57 formed in the body 13B as taught by Yamaguchi, for the advantageous benefit of discharging cooling fluid after cooling the winding heads 20 as taught by Yamaguchi (para[0030]:12-18).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Kaimori (EP 2461463 A1 of record) and Tamura (US 2014/0070639).
As to claim 6/2/1, Kuhn in view of Kaimori was discussed above with respect to claim 2 except for the first guide element and the second guide element form one or two overlap region(s) extending in the peripheral direction.
Tamura recognizes that the arc length is a result-effective variable for the guide element.  Tamura states that “the shielding member 60B is shaped in a semicircular arc (approximately 180 degrees)” or an “arc of approximately 120 degrees (FIG. 12A,13, para[0143],[0154]), leaving it to the person of ordinary skill in the art to choose the arc lengths of the first guide element and the second guide element.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the first guide element 28 and the second guide element 142 
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the depth of the balancing adjustment holes 24.  See MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Bradfield (US 2016/0105067).
As to claim 8/1, Kuhn was discussed above with respect to claim 1 except for the guide device according to claim 1, which is formed from a plastics material.
Bradfield describes the guide device which is formed from a plastics material (para [0147]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have the guide device 13 according to claim 1, which is formed from a plastics material as taught by Bradfield, for the advantageous benefit of providing electrical isolation between the end winding 20 and the end plate 6 as taught by Bradfield (para [0147]:1-4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Jung (US 2013/0300232). 
As to claim 14/9/1, Kuhn was discussed above with respect to claim 9 except for the stator windings are formed as hairpin windings.
Jung shows the stator windings are formed as hairpin windings 2 (para[0046]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Terasawa (WO 2018179269 A1 and US 2020/0112224) shows an insert inside a motor cavity; and
Yamaguchi (JP 2010130794 A) shows a guide is made of resin (para[0029]);
Tamura (US 2014/0070639) shows a shielding member 60 is made of resin (para[0155]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ROBERT E MATES/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832